67 F.3d 299
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.June JOHNSON, Plaintiff-Appellant,v.METROHEALTH SKILLED NURSING CENTER, Defendant-Appellee.
No. 94-3626.
United States Court of Appeals, Sixth Circuit.
Sept. 27, 1995.

Before:  WELLFORD, MILBURN and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiff June Johnson appeals the award of summary judgment to her employer MetroHealth Skilled Nursing Center ("Metro").  Johnson sued Metro for race discrimination, alleging violations of federal law, 42 U.S.C. Sec. 2000(e), et seq.  (Title VII), and 42 U.S.C. Sec. 1981.


2
The district court reviewed the evidence and found that plaintiff failed to establish any genuine issue of material fact that she was treated worse than a comparable nonprotected employee, as required by the test established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  Thus, the district court concluded that plaintiff established no prima facie case showing a federal violation.  The district court subsequently held that plaintiff's claim that she was harassed for filing a charge of race discrimination failed because the conduct of which she complained occurred before she filed her EEOC charge.


3
After studying the record and the briefs of the parties, we are satisfied that the issues were decided correctly in the district court and that no useful purpose would be served by additional discussion.


4
The judgment of the district court is therefore AFFIRMED for the reasons stated in the May 11, 1994 Memorandum and Opinion of Magistrate Judge Perelman.1



1
 The district court, in its Order of January 12, 1994, transferred this case to Magistrate Judge Perelman for final disposition